As filed with the U.S. Securities and Exchange Commission on August 29, 2008. SECURITIES ACT FILE NO. 333-74995 INVESTMENT COMPANY ACT FILE NO. 811-04692 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. || Post-Effective Amendment No.12 |X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 43 | X| (Check appropriate box or boxes) EMERGING MARKETS GROWTH FUND, INC. (Exact Name of Registrant as Specified in Charter) 11100 Santa Monica Blvd., 15th Floor, Los Angeles, California 90025 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(310) 996-6000 Nelson N.
